Citation Nr: 1420705	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975 and from August 1977 to February 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

The evidence shows that tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA has issued a formal finding of unavailability for service records for the Veteran's first period of service (October 1971 to October 1975).  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  

The Board finds that the Veteran was exposed to excessive noise in service.  The Veteran has consistently, competently, and credibly reported that his duties as a photographer placed him in close proximity to loud noise from many different kinds of aircraft, vehicles, and weapons fire, with little to no hearing protection.  These reports are supported by duty logs and a buddy statement from a fellow photographer.  There is no conflicting evidence of record.

The Veteran has a current diagnosis of tinnitus.  Specifically, VA treatment records, the VA examiner, and private physicians all diagnosed tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has given numerous competent and consistent accounts of experiencing tinnitus in service, reporting it and being told that it was normal, and continuing to experience the recurrent symptoms ever since boot camp.  He did not seek medical attention for the ringing because he was discouraged from doing so by superiors and colleagues and told that it might go away later.  While the Veteran's incomplete service treatment records (STRs) are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that the ringing in his ears had its onset during service and has continued ever since.  Moreover, lay evidence from a friend of 20 years corroborates the report of longstanding tinnitus.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

The VA examiner opined that the Veteran's tinnitus was not related to service.  However, the examiner failed to address the Veteran's lay evidence and the unavailable STRs.  The negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service, and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay history.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record contains two private medical opinions finding that the Veteran's tinnitus is at least as likely as not a result of his service.  The first, dated in October 2011, is from an otolaryngologist and takes into account the Veteran's lay account.  While it does not appear to have included a review of the record, it is based on the Veteran's report of symptoms and noise exposure.  A review of the claims file is not required for a medical opinion to be probative, because a medical expert can be fully informed of the pertinent factual premises (i.e., medical history) of the case by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  In this case, the otolaryngologist based his opinion on a medical history provided by the Veteran, which the Board has found to be credible.  Thus, the Board finds his positive nexus opinion to be probative.  The second opinion, dated in December 2011, is from a physician and is based on a thoroughly documented review of the medical and lay evidence and supported by a rationale.  As such, the Board finds it is also probative.  Nieves-Rodriguez; Stefl.

Finally, lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnoses by the VA examiner and private audiologists.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Moreover, the probative medical opinion evidence of record is in favor of the claim.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


